                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

ERIC THORNTON,

                      Petitioner,               :   Case No. 2:17-cv-702

       - vs -                                       District Judge George C. Smith
                                                    Magistrate Judge Michael R. Merz

TIM BUCHANAN, Warden,
  Noble Correctional Institution,

                                                :
                      Respondent.


                     REPORT AND RECOMMENDATIONS


       This habeas corpus case was brought pro se by Petitioner Eric Thornton to obtain relief

from his conviction in the Common Pleas Court of Muskingum County on charges of aggravated

robbery and kidnapping with a firearm specification (Petition, ECF No. 3, PageID 28). On

Magistrate Judge Deavers’ Order (ECF No. 2), the Respondent has filed the State Court Record

(ECF No. 5) and a Return of Writ (ECF No. 6). Petitioner has filed a Reply (ECF No. 9), making

the case ripe for decision. The Magistrate Judge reference of the case was recently transferred to

the undersigned to help balance the Magistrate Judge workload in the District.



Litigation History



       A Muskingum County grand jury indicted Thornton on September 4, 2013, on aggravated

robbery, kidnapping, and weapons under disability charges with firearm specifications. Thornton


                                                1
waived a jury and testified himself at the bench trial where the judge convicted him of aggravated

robbery, two counts of kidnapping, and the firearm specifications, but acquitted him of having

weapons while under disability. After merging some counts under Ohio Revised Code § 2941.25,

the judge sentenced Thornton to an aggregate term of twenty-three years imprisonment.

       With new appointed counsel, Thornton appealed to the Ohio Fifth District Court of Appeals

which affirmed. State v. Thornton, 2015-Ohio-289 (5th Dist. Jan. 26, 2105). Thornton’s motion

for delayed appeal to the Ohio Supreme Court was denied. State v. Thornton, 143 Ohio St. 3d

1415 (2015).

       On April 29, 2016, Thornton filed a combined petition for post-conviction relief and

motion for leave to file a motion for new trial (State Court Record, ECF No. 5, PageID 198, et

seq.). The trial court denied relief and Thornton appealed to the Fifth District which affirmed.

State v. Thornton, 2017-Ohio-637 (5th Dist. Feb. 17, 2017), appellate jurisdiction declined, 149

Ohio St. 3d 1465 (2017).

       Thornton then filed his Petition for Writ of Habeas Corpus in this Court by mailing it

August 7, 2017. He pleaded the following grounds for relief:

               Ground One: Petitioner was unavoidable [sic] prevented from
               discovery of Mr. Ricket’s recanted testimony until after the
               expiration of the 120 days and 180 days, and that Kayla Dickerson
               was a potential witness.

               Supporting Facts: Mr. Ricket testified that Petitioner and co-
               defendant robbed him and Mr. Martin. Petitioner was convicted on
               May 22, 2014. On March 16, 2016, Mr. Ricket recanted his
               testimony (statements) and stated that no robbery occurred, thus
               testifying falsely at trial and denying Petitioner a fair trial. After
               seeing petitioner’s co-defendant received [sic] 28 years in prison on
               Facebook, Kayla Dickerson1 came forward with eye witness
               account of the incident for which Petitioner is serving 23 years.


1
 Thornton misspells Ms. Dickinson’s name as “Dickerson.” Ms. Dickinson swears that her name is “Kayla
Dickinson” in her Affidavit. (ECF No. 5, PageID 222.)

                                                 2
              Ground Two: Petitioner was denied the effective assistance of
              counsel when counsel failed to investigate.
              Supporting Facts: Kayla Dickerson was an eye witness who lived
              right across the street from the alleged criminal acts. She thought
              that Mr. Barnes and Mr. Martin were fighting. She had no idea the
              police were called or that Mr. Barnes and Petitioner were charged
              with robbery and kidnapping until a family member posted on
              Facebook that Mr. Barnes received 28 years in prison for the
              incident that occurred across the street from her residence. Defense
              counsel failed to go to the location of the incident and investigate
              potential witnesses.

              Ground Three: Prosecutorial misconduct.

              Supporting Facts: Prosecutor suppressed Mr. Martin’s criminal
              history (record) Prosecutor suppressed the knowledge it had about
              Mr. Ricket’s false testimony.

              Ground Four: Court of Appeals determination that the “deposition
              transcript” alone did not establish a sufficient basis to find the trial
              court abused its discretion contrary to clearly established federal
              law.

              Supporting Facts: The Court of Appeals held that the deposition
              transcript alone, without any affidavit from the recanting witness or
              the inmate explaining the underlying circumstances of the
              recantation, did not establish a sufficient basis to find the trial court
              abused its discretion, when all petitioner has to do is allege facts that
              are true with supporting documentation or other evidence.

(Petition, ECF No. 3, PageID 32, 34, 35, 37.)



                                          Analysis


Statute of Limitations



       Respondent asserts that the Petition was untimely filed and should be dismissed on that

basis (Return of Writ, ECF No. 6, PageID 735-43). Petitioner makes several responses (Traverse,


                                                 3
ECF No. 9, 779-86) which will be examined in turn.

       28 U.S.C. § 2244(d) as enacted by the Antiterrorism and Effective Death Penalty Act of

1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA") provides:

               (1) A 1-year period of limitation shall apply to an application for a
               writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of —

                    (A) the date on which the judgment became final by the
                    conclusion of direct review or the expiration of the time for
                    seeking such review;

                    (B) the date on which the impediment to filing an
                    application created by State action in violation of the
                    Constitution or laws of the United States is removed, if the
                    applicant was prevented from filing by such State action;

                    (C) the date on which the constitutional right asserted was
                    initially recognized by the Supreme Court, if the right has
                    been newly recognized by the Supreme Court and made
                    retroactively applicable to cases on collateral review; or

                    (D) the date on which the factual predicate of the claim or
                    claims presented could have been discovered through the
                    exercise of due diligence.

               (2) The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any period
               of limitation under this subsection.


       Because he did not file a timely direct appeal with the Ohio Supreme Court, Thornton’s

conviction became final on the last day he could have done so, March 12, 2015. The statute of

limitations began to run the next day and expired one year later on March 13, 2016, unless it was

interrupted.

       Respondent concedes that Thornton’s motion for leave to file a delayed appeal was a

properly filed collateral attack on the judgment and thus stayed the running of the statute, pursuant
                                                 4
to § 2244(d)(2), while it was pending, i.e., from June 2, 2015, through July 22, 2015, or fifty days.

It had run for eighty-one days before that filing. It resumed the next day and ran until April 29,

2016, another 281 days. On July 5, 2017, the Supreme Court of Ohio denied Thornton’s appeal

on his post-conviction/new trial attack. The statute would then have run on July 8, 2017, but that

was a Saturday and Thornton therefore had until the following Monday, July 10, 2017, to file, per

Fed.R.Civ.P. 6. Thornton claims his Petition was deposited in the prison mail system on August

7, 2017 (Petition, ECF No. 3, PageID 42). Calculated strictly in accordance with § 2244(d),

Thornton’s Petition was filed twenty-eight days late.

       Respondent concedes that equitable tolling is available to toll the AEDPA statute of

limitations, but contends Thornton has failed to prove entitlement to equitable tolling (Return, ECF

No. 6, PageID 738-40). The Magistrate Judge disagrees.

       The Supreme Court has held equitable tolling is available to habeas petitioners. Holland

v. Florida, 560 U.S. 631, 646 (2010). A petitioner is “‘entitled to equitable tolling’ only if he

shows ‘(1) that he has been pursuing his rights diligently and (2) that some extraordinary

circumstance stood in his way’ and prevented timely filing.”          Menominee Indian Tribe of

Wisconsin v. United States, 136 S.Ct. 750, 193 L.Ed.2d 652 (2016); Ata v. Scutt, 662 F.3d 736 (6th

Cir. 2011), quoting Holland, 130 S.Ct. at 2562, quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005). “[T]he second prong of the equitable tolling test is met only where the circumstances that

caused a litigant’s delay are both extraordinary and beyond its control.” Menominee Indian Tribe,

136 S.Ct. at 756, citing Holland (emphasis sic). “Equitable tolling allows courts to review time-

barred habeas petitions ‘provided that a litigant’s failure to meet a legally-mandated [sic] deadline

unavoidably arose from circumstances beyond that litigant’s control.’” Keeling v. Warden, 673



                                                 5
F.3d 452, 462 (6th Cir. 2012).2

        Thornton asserts as the reason his Petition was not mailed on time was that “because no

unit staff was present at the institution, . . . and per policy and administrative rules, no inmates are

allowed to visit another unit, Petitioner did not hand deliver his habeas petition for mailing until

August 7, 2017, the day Ms. Anderson[, Caseworker in training,] was made available.” (Traverse,

ECF No. 9, PageID 783.) The Magistrate Judge credits the truth of these assertions because the

witnesses who could contradict them are in the employ of the ODRC and no contradiction has

been offered. And these circumstances are hopefully extraordinary in that it is presumably rare

for the two persons to whom an inmate could deliver a petition for mailing were absent at the

relevant time. Finally, there is no prejudice to Respondent from this short delay.

        It is therefore respectfully recommended that Respondent’s statute of limitations defense

be overruled and that the statute be held to have been equitably tolled until the filing date of August

7, 2017.



Ground One: Prosecutorial Misconduct: Knowing Presentation of False Testimony



        In his Petition, Thornton framed his First Ground for Relief as an error by the state courts

which refused to honor his claim that he was unavoidably prevented from discovering the proposed

testimony of James Ricket and Kayla Dickerson within the 120 days allowed for filing a motion

for new trial under Ohio law (ECF No. 3, PageID 32).

        On its face this does not state a claim upon which habeas corpus relief could be granted:



2
  Both parties cite Dunlap, v. United States, 250 F.3d 1001 (6th Cir. 2001), as providing the governing standard, but
the Sixth Circuit has recognized that Holland displaced Dunlap in that regard. See Ata v. Scott, supra.


                                                         6
there is no federal constitutional right to file a motion for new trial in a state criminal proceeding.

Respondent complains of this deficiency in the Return, noting that Ground One does not comply

with Rule 2 of the Rules Governing § 2254 Cases (Return, ECF No. 6, PageID 754-57).

        In his Traverse, Thornton clarifies that his First Ground for Relief alleges prosecutorial

misconduct in that the prosecutor knew James Ricket testified falsely at trial and failed to correct

that falsehood. If true, that would be a violation of Thornton’s constitutional rights. Napue v.

Illinois, 360 U.S. 264, 269 (1959)(holding that the knowing use of false evidence, including

testimony, to obtain a tainted conviction violates the Due Process Clause of the Fourteenth

Amendment).

        Whatever his claim now, Thornton presented no Napue claim to the state courts. Instead,

he argued that Ricket’s recantation of his trial testimony was newly discovered evidence which

entitled him to a new trial (Petition for Post-Conviction relief/Motion for New Trial, State Court

Record, ECF No. 5, PageID 198, et seq.) He asserted that Ricket had made his recantation in a

deposition taken March 16, 2016,3 and that he had learned of it April 20, 2016. Id. at PageID 200-

01. Neither the trial court nor the Fifth District gave any hint that it understood it was deciding a

prosecutorial misconduct claim.

        To preserve a federal constitutional claim for presentation in habeas corpus, the claim must

be "fairly presented" to the state courts in a way which provides them with an opportunity to

remedy the asserted constitutional violation, including presenting both the legal and factual basis

of the claim. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006); Levine v. Torvik, 986 F.2d

1506, 1516 (6th Cir.), overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99


3
  The deposition shows that it was taken in the criminal case of State of Ohio v. Daniel Barnes and apparently at the
instance of Jasmine Barnes, who was present and furnished a copy of the transcript to Thornton. The State of Ohio
was not represented at the deposition. Apparently it was offered in similar proceedings with respect to co-defendant
Barnes (See Findings and Decision, State Court Record, ECF No. 5, PageID 254).

                                                         7
(1995); Riggins v. McMackin, 935 F.2d 790, 792 (6th Cir. 1991). The claim must be fairly

presented at every stage of the state appellate process. Wagner v. Smith, 581 F.3d 410, 418 (6th

Cir. 2009).

        Merely using talismanic constitutional phrases like “fair trial” or “due process of law” does

not constitute raising a federal constitutional issue. Slaughter v. Parker, 450 F.3d 224, 236 (6th

Cir. 2006); Franklin v. Rose, 811 F.2d 322, 326 (6th Cir. 1987); McMeans v. Brigano, 228 F.3d

674, 681 (6th Cir. 2000), citing Petrucelli v. Coombe, 735 F.2d 684, 688-89 (2nd Cir. 1984). Mere

use of the words “due process and a fair trial by an impartial jury” are insufficient. Slaughter v.

Parker, 450 F.3d 224, 236 (6th Cir. 2006); Blackmon v. Booker, 394 F.3d 399, 400 (6th Cir.

2004)(same). “A lawyer need not develop a constitutional argument at length, but he must make

one; the words ‘due process’ are not an argument.” Riggins v. McGinnis, 50 F.3d 492, 494 (7th

Cir. 1995).

        If a petitioner’s claims in federal habeas rest on different theories than those presented to

the state courts, they are procedurally defaulted. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir.

2006); Lorraine v. Coyle, 291 F.3d 416, 425 (6th Cir. 2002), citing Wong v. Money, 142 F.3d 313,

322 (6th Cir. 1998); Lott v. Coyle, 261 F.3d 594, 607, 619 (6th Cir. 2001)(“relatedness” of a claim

will not save it).

        A state prisoner ordinarily “does not ‘fairly present’ a federal claim to a state court if that

court must read beyond a petition or a brief (or similar document)” to find material that will alert

it to the presence of such a claim. Baldwin v. Reese, 541 U.S. 27, 32 (2004). When a defendant

does so little to present his claim that it has not been fairly presented, then the presumption under

Harrington v. Richter, 562 U.S. 86, 99 (2011), that the state court decided the claim on the merits

is “fully rebutted.” Johnson v. Williams, 568 U.S. 289, 302 fn.3 (2013).



                                                  8
         The Magistrate Judge concludes Petitioner never fairly presented to the state courts his

claim of prosecutorial misconduct made in the Traverse. Because there is now no state forum in

which that claim could be presented, it is procedurally defaulted and should be dismissed on that

basis.



Ground Two: Ineffective Assistance of Trial Counsel for Failure to Investigate



         In his Second Ground for Relief, Petitioner claims he received ineffective assistance of trial

counsel when his trial attorney failed to obtain testimony from eyewitness Kayla Dickinson.

Respondent asserts this claim is procedurally defaulted because it also was not fairly presented to

the state courts.

         The governing standard for ineffective assistance of trial counsel was adopted by the

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984):


                A convicted defendant's claim that counsel's assistance was so
                defective as to require reversal of a conviction or death sentence has
                two components. First, the defendant must show that counsel's
                performance was deficient. This requires showing that counsel was
                not functioning as the "counsel" guaranteed the defendant by the
                Sixth Amendment. Second, the defendant must show that the
                deficient performance prejudiced the defense. This requires
                showing that counsel's errors were so serious as to deprive the
                defendant of a fair trial, a trial whose result is reliable. Unless a
                defendant makes both showings, it cannot be said that the conviction
                or death sentence resulted from a breakdown in the adversary
                process that renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).


                                                   9
       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

               Judicial scrutiny of counsel's performance must be highly
               deferential. . . . A fair assessment of attorney performance requires
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel=s challenged
               conduct, and to evaluate the conduct from counsel=s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption
               that, under the circumstances, the challenged action "might be
               considered sound trial strategy."

466 U.S. at 689.

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel's unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168 (1986); Wong v. Money, 142 F.3d

313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177 (6th Cir. 1987).

       Petitioner does not assert he presented this ineffective assistance of trial counsel claim to

the state courts. Instead, he turns the Fifth District’s finding that Dickinson’s testimony could have

been discovered much earlier than Thornton discovered it into a finding supporting his claim that

his attorney could have discovered her as a witness.

       Here again as with the First Ground for Relief, Thornton failed to present this ineffective

assistance of trial counsel claim to the state courts at all. His petition for post-conviction

relief/motion for new trial do not make an ineffective assistance of trial counsel claim, but because

this claim depends on material which was not in the appellate record, it must be presented in that

way.

       Accordingly, Ground Two should also be dismissed as procedurally defaulted.

                                                 10
Ground Three: Prosecutorial Misconduct



       In his Third Ground for Relief, Thornton claims the prosecutor committed misconduct by

not disclosing James Martin’s past criminal history and not disclosing Ricket’s false testimony.

These may properly be characterized as claims under Brady v. Maryland, 373 U.S. 83 (1963),

where the Supreme Court held the State has a duty to produce exculpatory evidence in a criminal

case, and Napue, supra.

       For reasons already given under Ground One, no Napue claim was fairly presented to the

Ohio courts and this portion of Ground Three is therefore procedurally defaulted.

       Respecting Martin’s criminal history, the Fifth District wrote:


              Note on Arguments regarding Allegedly Suppressed "Criminal
              History"

              [*P35] The opinion infra addresses two of appellant's pieces of
              alleged newly-discovered evidence: Ricket's "recantation" and
              Dickinson's affidavit. We note appellant's argument repeatedly cites
              a third piece of alleged newly-discovered evidence:

                   * * * *. Additionally, it was recently discovered that
                   [appellee] also suppressed Mr. Martin's criminal record.
                   [Appellant] had no knowledge that Mr. Martin possessed a
                   criminal record prior to trial or during trial. [Appellant] did
                   not discover this criminal record until April 20, 2016 when
                   he received a copy of Attorney Kelley Donahue['s] motion
                   for new trial on Mr. Barnes['] behalf.

              Brief, 10-11.

              [*P36] We have reviewed the record for the cited evidence of
              Martin's (allegedly) suppressed criminal history and find none.
              Appellant attached Barnes' motion for new trial to his joint
              motion/petition in the trial court and that motion merely states: " *



                                                 11
                      * * * The State of Ohio also seems to have failed to disclose
                      to Defense that the alleged victim in this matter was a drug
                      dealer who actually made a drug drop during the course of
                      events that evening, a possible Brady violation."
                      (Underline in original).

                 [*P37] The trial court did not cite the alleged criminal history of
                 Martin in its decision overruling appellant's joint motion and
                 petition. We find the arguments on appeal premised upon Martin's
                 alleged criminal history to be unsupported claims which are not
                 supported by any affidavit or supporting documentation as required
                 by R.C. 2953.21(A)(1)(a), describing the contents of a petition for
                 post-conviction relief, or Crim.R. 33(C), pertaining to motions for
                 new trial. We therefore decline to address the arguments related to
                 Martin's alleged criminal history.

State v. Thornton, 2017-Ohio-637 (5th Dist. Feb. 17, 2017). In other words, Thornton never made

a post-conviction claim under Brady, he merely attached to his motion papers a copy of the co-

defendant’s motion papers in which the possibility of a Brady violation is mentioned. This also

does not constitute a fair presentation of a Brady claim to the state courts.

          Ground Three should therefore be dismissed for failure to present it fairly to the state

courts.



Ground Four: Court of Appeals’ Error in Not Ordering a Trial Court Hearing



          In his Fourth Ground for Relief, Thornton claims the Fifth District erred in holding that the

transcript of the deposition of James Ricket did not by itself establish a sufficient basis to find the

trial court had abused its discretion in denying a hearing.

          Both of Petitioner’s Assignments of Error on appeal from denial of his petition for post-

conviction relief/motion for new trial claimed the trial court had abused its discretion in denying

those filings without an evidentiary hearing.



                                                   12
       Respondent asserts the Fourth Ground for Relief does not state a claim cognizable in

habeas corpus, i.e., a claim that a person is in custody in violation of his federal constitutional

rights (Return, ECF No. 6, PageID 768).

       In response, Thornton argues that there is “a well-established line of cases [supporting the

proposition that] the documents attached to Petitioner’s motion for leave clearly support a finding

of unavoidable prevention that would normally sustain a motion for leave or, at the very least, an

evidentiary hearing on the issue.” (Traverse, ECF No. 9, PageID 803.) He also argues that under

Ohio law, a post-conviction petitioner is not required to prove his claims based solely on the

petition. Id. However, in support of both of these propositions, Thornton cites only Ohio law. He

cites no United States Supreme Court law for the proposition that it is unconstitutional to deny a

post-conviction petitioner relief without a hearing, and no such law is known to the Magistrate

Judge. Moreover, “State collateral proceedings are not constitutionally required as an adjunct to

the state criminal proceedings,” Murray v. Giarratano, 492 U.S. 1, 10 (1989), so there can be no

federal constitutional requirement of an evidentiary hearing in state post-conviction proceedings.

     Federal habeas corpus is available only to correct federal constitutional violations. 28 U.S.C.

§ 2254(a); Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990);

Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). "[I]t is not the

province of a federal habeas court to reexamine state court determinations on state law questions.

In conducting habeas review, a federal court is limited to deciding whether a conviction violated

the Constitution, laws, or treaties of the United States." Estelle v. McGuire, 502 U.S. 62, 67-68

(1991); see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 160 (1825)(Marshall C. J.);

Bickham v. Winn, 888 F.3d 248 (6th Cir. Apr. 23, 2018)(Thapar concurring).

     Thornton cites several federal court decisions upholding the sufficiency of certain forms of



                                                13
sworn statement as sufficient to defeat summary judgment under Fed.R.Civ.P. 56(c) (Traverse,

ECF No. 9, PageID 805-06). However persuasive those cases might be if this were a federal civil

case pending on a motion for summary judgment, it is not such a case. Rather, Petitioner is in

effect asking this Court to hold that the Rickets’ deposition and Dickinson affidavit are sufficient

to constitutionally compel the Ohio courts to hold an evidentiary hearing on the motion for new

trial. But there is simply no United States Supreme Court precedent that comes anywhere near

such a holding.



Conclusion



     Based on the foregoing analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability and the Court should certify to the Sixth

Circuit that any appeal would be objectively frivolous and therefore should not be permitted to

proceed in forma pauperis.



June 4, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge



                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days

                                                14
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                              15
